DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Terminal Disclaimer filed on 02/22/22 has been approved and entered.

Drawings
The drawings were received on 03/01/21 are acceptable.

Allowable Subject Matter
Claims 1-17 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

       Claim 1 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “determining an adjustable overcurrent threshold level in the overcurrent protection circuit based on the adjustable voltage; and adjusting, by a detection circuit of the overcurrent protection circuit, a current supplied to the switch-mode power supply circuit based on (a) the adjustable voltage, and (b) a voltage corresponding to the switch received from the switch-mode power supply circuit“ in addition to other limitations recited therein.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838